        Case 1:15-cr-00095-AJN Document 2855 Filed 05/15/20 Page 1 of 1

                                                                                                 5/15/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                  15-cr-95 (AJN)
  David Jones,
                                                                      ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). See Dkt. No. 2851. The Government shall respond to this motion by May 20,

2020. Defendant shall file his reply, if any, by May 22, 2020.

       SO ORDERED.

 Dated: May 15, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
